STRAS, Justice
(concurring in part, dissenting in part).
I join the court’s opinion, except its conclusion in Part III that the State is responsible for paying for Randolph’s trial transcript. The court correctly concludes that the plain language of Minn. R.Crim. P. 28.02, subd. 5(7), requires only financial eligibility by an indigent defendant in order to qualify for a trial transcript paid for by the State Public Defender. The court further recognizes that State v. Pederson, 600 N.W.2d 451, 454 (Minn.1999), rejects the argument that the right to a transcript provided by the public defender is part of a “package” deal, “inseparable from the statutory right to public defender representation.” Yet the court ignores the plain language of Rule 28.02 and our reasoning in Pederson because it perceives an intolerable asymmetry between concluding that the Minnesota Board of Public Defense (“the Board”) is not responsible for providing representation to Randolph, and then requiring it to pay for Randolph’s trial transcript. I disagree with the court’s approach.
The plain language of Rule 28.02, subdivision 5(7), is clear and unambiguous: “If the court receives a request for transcripts made by an indigent defendant represented by private counsel, the court must submit the request to the State Public Defender’s office for processing.... The State Public Defender’s office must order and pay for these transcripts.” Because Rule 28.02 unambiguously requires the Board to pay the cost of a criminal appellant’s trial transcript if he or she is indigent, the plain language of the rule ends our inquiry. See State v. Dahlin, 753 N.W.2d 300, 305-06 (Minn.2008) (stating that procedural rules are first construed according to the plain language of the rule, and if that language is unambiguous, “that plain language must be followed” (emphasis added)).
The court is correct that requiring the Board to pay for Randolph’s trial transcript does create an asymmetry when Randolph is simultaneously ineligible for the services of a state public defender. But the court does not contend — nor could it — that the plain language of Rule 28.02 creates an absurd result that would require us to conclude that the language of the rule is ambiguous. Therefore, the court provides no proper legal basis for ignoring the clear and unambiguous language of Rule 28.02, subdivision 5(7).
Instead of adopting an interpretation of Rule 28.02 that is directly contrary to its plain text, the appropriate procedural mechanism for fixing the asymmetry created by our opinion today is to ask the Supreme Court Advisory Committee on the Rules of Criminal Procedure to revisit Rule 28.02. After due consideration and public comment, we can then consider whether Rule 28.02, subdivision 5(7), requires amendment.1 In my view, we cre*165ate too much uncertainty for litigants when we ignore the clear direction provided by our rules of procedure in pursuit of the policy or spirit of a rule. Accordingly, I dissent from the court’s conclusion in Part III.

. In fact, as the court notes, the process for amending Rule 28.02 has already commenced. In a report, the Supreme Court Advisory Committee on the Rules of Criminal Procedure has recommended that we amend Rule 28.02, subdivision 5(7), to limit the right to a paid transcript from the Board to only those criminal appellants who are also eligible for representation by that office. In my view, the fact that the proper process for *165amending Rule 28.02 is already underway is even more of a reason to adhere to the current version of the rule. Rather than judicially amending Rule 28.02 through an incorrect interpretation of the rule’s text, the new rule, if adopted, can apply prospectively with proper notice to all affected parties.